Exhibit 10.9
FEDERAL HOME LOAN BANK OF DALLAS
CONSOLIDATED DEFERRED COMPENSATION PLAN
     The Federal Home Loan Bank of Dallas Consolidated Deferred Compensation
Plan (the “Plan”) is hereby adopted effective January 1, 2011. The Federal Home
Loan Bank of Dallas (the “Bank”) currently sponsors the Deferred Compensation
Plan of the Federal Home Loan Bank of Dallas for Deferrals effective on
January 1, 2005 (the “Employee Plan”) and the Nonqualified Deferred Compensation
Plan for the Board of Directors of the Federal Home Loan Bank of Dallas for
Deferrals effective January 1, 2005 (the “Director Plan”). The Employee Plan and
the Director Plan have been consolidated into one plan for purposes of
administrative efficiencies. All Participant deferrals which were made prior to
January 1, 2011 will continue to be governed by the terms of the Employee Plan
or the Director Plan, as applicable.
ARTICLE I
DEFINITIONS
     Section 1 Definitions.
          1.1 Administrative Committee shall mean the committee appointed
pursuant to Article IV of the Plan.
          1.2 Adoption Agreement shall mean the initial written agreement
between a Participant and the Bank, whereby a Participant agrees to defer a
portion of his or her Compensation or Director’s Fees pursuant to the provisions
of the Plan, and the Bank agrees to make payments in accordance with the
provisions of the Plan.
          1.3 Bank shall mean the Federal Home Loan Bank of Dallas.
          1.4 Beneficiary shall mean any person, persons, or entities designated
by a Participant to receive benefits hereunder upon the death of such
Participant.
          1.5 Benefit Account shall mean the account(s) maintained on the books
of the Bank for each Participant. The Administrative Committee shall establish
subaccounts necessary to account for Stated Deferrals on a class year basis.
          1.6 Board means the Board of Directors of the Federal Home Loan Bank
of Dallas.

 



--------------------------------------------------------------------------------



 



          1.7 Code shall mean the Internal Revenue Code of 1986, as amended.
          1.8 Compensation shall mean (a) the total amount of all base salary
payments made by the Bank to an employee for services rendered by the employee
to the Bank; and (b) the total amount of all Variable Pay Program award payments
made by the Bank to an employee. Compensation shall not include employee expense
reimbursements, contributions made by the Bank under the Plan, payments made by
the Bank for group life insurance, long-term disability insurance, medical
insurance and like benefits, or contributions made by the Bank under any
employee benefit plan the Bank maintains. Any deferred compensation payments
under this Plan shall not be deemed salary or other compensation to the
Participant eligible for the computation of benefits which he or she may be
entitled to under the defined benefit plan, defined contribution plan, or other
arrangement of the Bank for the benefit of its employees. The deferred
compensation payments are compensation for all other purposes as per the
regulations promulgated by the Internal Revenue Service under its applicable
code sections.
          1.9 Deferral Period shall mean the period of time during which the
Director’s Fees are being deferred pursuant to the Participant’s Adoption
Agreement or applicable election form for that Plan Year. The Deferral Period
for each Plan Year deferral shall commence in the Plan Year the Director Fees
would have otherwise been paid and shall terminate on the date specified in the
applicable election form or Termination of Service as elected by the Participant
for each Plan Year.
          1.10 Determination Date shall mean the last day of the Plan year or
more frequently as determined by the Administrative Committee, which may include
daily valuations of the Benefit Account.
          1.11 Director shall mean the person elected or appointed as a Director
of the Bank pursuant to the Federal Home Loan Bank Act, as amended.
          1.12 Director’s Fee shall mean the total amount of all compensation
payments made by the Bank to a Director for services rendered by a Director in
fulfilling his or her responsibilities associated with serving as a member of
the Bank’s Board of Directors. Director’s Fees shall not include expense
reimbursements, or any deferred compensation payments under this Plan. The
deferred compensation payments are compensation for all other purposes as per
the regulations promulgated by the Internal Revenue Service under its applicable
code sections.

 



--------------------------------------------------------------------------------



 



          1.13 Disability means the Participant is unable to continue employment
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months. The Committee shall determine whether the
Participant meets this criteria in accordance with Section 409A of the Code.
          1.14 Highly Compensated Employees shall mean all employees of the Bank
who are designated as Highly Compensated Employees by the Administrative
Committee. A person designated as a Highly Compensated Employee shall remain so
until such designation is revoked by the Administrative Committee, in its sole
discretion.
          1.15 Hardship shall mean severe financial hardship to a Participant
resulting from (1) the Participant’s spouse or a dependent (as defined in
Section 152(a) of the Code), (2) loss of the Participant’s property due to
casualty or (3) other similar extraordinary and unforeseeable circumstances
arising as a result of an event beyond the control of the Participant. The need
to send a Participant’s child to college or the desire to purchase a home shall
not be considered emergencies for purpose of this Plan. Any early withdrawal by
reason of Hardship shall be limited to the amount necessary to meet the stated
financial emergency. The determination of whether a Hardship has occurred shall
be determined by the Administrative Committee in accordance with the definition
of unforeseeable emergency under Section 409A.
          1.16 Participant shall mean a (i) Highly Compensated Employee of the
Bank who has enrolled in the Plan by completing an Adoption Agreement or
(ii) Director of the Bank who has enrolled in the Plan by completing an Adoption
Agreement.
          1.17 Plan Year shall mean the twelve-month period on which the Plan
records are kept, which shall begin on January 1 of one year and end on
December 31 of the same year.
          1.18 Qualified Plan shall mean the qualified defined contribution plan
(Pentegra Defined Contribution Plan for Financial Institutions) maintained by
the Bank which qualifies under Internal Revenue Code 401(a).

 



--------------------------------------------------------------------------------



 



          1.19 Service shall mean the period of continuous service with the Bank
calculated from the Participant’s most recent date of employment by the Bank to
date of Termination of Service with the Bank.
          1.20 Stated Deferral shall mean the amount of Compensation or
Director’s Fee the Participant agrees to defer in the Adoption Agreement, and on
subsequent annual Plan election forms.
          1.21 Termination of Service shall mean a Participant’s “separation
from service” as defined by Section 409A of the Code.
ARTICLE II
EMPLOYEE DEFERRALS
          2.1 Eligibility and Participation.
               (a) Participation. The terms and provisions of Article II of this
Plan shall only apply to Highly Compensated Employees participating in the Plan.
From time to time the Administrative Committee, in its sole discretion, may
designate those Highly Compensated Employees to whom the opportunity to
participate in the Plan shall be extended.
               (b) Enrollment Requirements. A Highly Compensated Employee in the
Plan may enroll in the Plan by (a) entering into an Adoption Agreement with the
Bank, which shall specify the amount of deferral and form and timing of payment
of his or her Benefit Account and (b) completing such other forms and furnishing
such other documents as the Bank may require.
               (c) Enrollment Time Period. A newly hired employee who is
designated by the Administrative Committee as a Highly Compensated Employee must
execute the Adoption Agreement within the thirty (30) day period immediately
following the first date of employment. All other elections to defer must be
made no later than December 31 prior to the Plan Year with respect to which the
election applies.
               (d) Failure of Eligibility. A Participant shall cease to be
eligible to make deferrals under this Plan upon revocation by the Administrative
Committee of the Participant’s status as a Highly Compensated Employee. A person
whose status is so revoked shall not be eligible to defer Compensation in Plan
Years subsequent to the Plan Year in which his status is revoked.

 



--------------------------------------------------------------------------------



 



          2.2 Participant Compensation Deferral.
               (a) Initial Deferral. Any employee designated as a Highly
Compensated Employee who desires to participate in the Plan must execute the
Adoption Agreement within the thirty (30) day period immediately following such
designation and elect to defer a portion of his or her Compensation earned and
payable on or after the date of such election and before the commencement of the
pay period in which the election becomes effective.
               (b) Subsequent Deferrals. Subsequent to the initial deferral
provided for in Section 2.2(a) above, any election to defer Compensation
hereunder shall be made no later than the December 31 prior to the Plan Year
with respect to which the election applies.
               (c) Procedure for Deferral. The Highly Compensated Employee shall
make the election provided for in Sections 2.1(a) and 2.1(b) above by executing
the Adoption Agreement in the form provided by the Bank. The Adoption Agreement
shall set forth the Highly Compensated Employee’s Stated Deferral. After the
initial Stated Deferral, the election shall be made on a separate document
provided by the Bank for that purpose. The amount deferred shall be subtracted
from the Compensation otherwise payable to the Participant during the year of
the deferral. The Administrative Committee may establish a minimum required
deferral. Any such required minimum shall be communicated during annual
enrollment, shall establish the criteria for acceptance of the election form and
shall not have the effect of revoking an election once filed.
               (d) Schedule A Stated Deferral. Schedule A Stated Deferral shall
mean a voluntary Participant deferral that is not payable until Termination of
Service.
               (e) Schedule B Stated Deferral. Schedule B Stated Deferral shall
mean a voluntary Participant deferral for the Plan Year that is deferred until a
specific date. The specified date of payment must be at least twelve (12) months
from the last day of the Plan Year. Contemporaneous with a Schedule B Stated
Deferral, the Participant must also specify the date and form of distribution in
the Adoption Agreement or election form.
               (f) Election to Defer Irrevocable; Exceptions. Except as
otherwise provided herein, a Participant’s election to defer Compensation for a
particular Plan Year shall be irrevocable. If the Participant receives a
distribution due to Hardship under Section 2.5(d) of this

 



--------------------------------------------------------------------------------



 



Plan or if the Participant makes a “hardship withdrawal” under the Qualified
Plan, the Participant’s election to defer Compensation for that Plan Year will
terminate and no further deferrals will be permitted for the remainder of the
Plan Year.
          2.3 Bank Contributions.
               (a) Bank Contributions. For each Plan Year, the Bank shall make
an addition to each Participant’s Benefit Account of a monthly contribution in
an amount based on the following schedule:

             
 
  1st year of Service   =   no Bank match
 
           
 
  2nd and 3rd years of Service   =   100% match on first 3% of monthly salary
contributed to the Plan reduced by 3% of the Participant’s monthly eligible
compensation, as defined under the Qualified Plan. (100% match on first 5% of
monthly salary contributed to the Plan, if employed on or after January 1, 2007
and without prior Pentegra DB Pension Plan benefit service, reduced by 5% of the
Participant’s monthly eligible compensation, as defined under the Qualified
Plan.)
 
           
 
  4th and 5th years of Service   =   150% match on first 3% of monthly salary
contributed to the Plan reduced by 4.5% of the Participant’s monthly eligible
compensation, as defined under the Qualified Plan. (150% match on first 5% of
monthly salary contributed to the Plan, if employed on or after January 1, 2007
and without prior Pentegra DB Pension Plan benefit service, reduced by 5% of the
Participant’s monthly eligible compensation, as defined under the Qualified
Plan.)
 
           
 
  6 or more years of Service   =   200% match on first 3% of monthly salary
contributed to the Plan reduced by 6% of the Participant’s monthly eligible
compensation, as defined under the Qualified Plan. (200% match on first 5% of
monthly salary contributed to the Plan, if employed on or after January 1, 2007
and without prior Pentegra DB Pension Plan benefit service, reduced by 5% of the
Participant’s monthly eligible compensation, as defined under the Qualified
Plan.)

 



--------------------------------------------------------------------------------



 



The Bank will make the above-referenced matching contribution with respect to
each Participant except to the extent prohibited or limited by law in which case
no such contribution shall be made and any matching contributions previously
made which are prohibited or limited by such law shall be forfeited and returned
to the Bank. The amount of the matching Bank contribution added to the
Participant’s Benefit Account is solely dependent on the Participant’s length of
Service.
               (b) Designation of Bank Contributions to Stated Deferral Benefit
Account. The Plan shall require the Bank to first place matching contributions
into the Participant’s Schedule A Benefit Account as calculated in
Section 2.3(a), with the residual, if any, placed in the Participant’s
Schedule B Benefit Account.
          2.4 Participant Benefit Account and Vesting.
               (a) Benefit Account. The Bank shall establish a Benefit Account
on its books for each Participant, and shall credit to each Participant’s
Benefit Account the following amounts at the times specified:
               (i) The Schedule A and Schedule B Stated Deferrals that the
Participant has previously deferred or elects to defer pursuant to
Section 2.2(d) and Section 2.2(e) of the Plan, credited as of the date the
Participant would otherwise have received the Compensation.
               (ii) The amount of the Bank matching contribution for each
Participant as set forth in Section 2.3(a) of the Plan.
               (iii) As of the last day of each calendar quarter, an amount
equal to the earnings attributable to the Participant’s Benefit Account. Benefit
Account earnings will be determined based upon the investment return
attributable to the deemed investments selected by the Participant based upon
the Mutual Fund Array provided by the Bank.
A Participant’s Benefit Account shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan. A Participant’s

 



--------------------------------------------------------------------------------



 



Benefit Account shall not constitute or be treated as a trust fund of any kind.
All benefits payable under this Plan shall be paid as they become due and
payable by the Bank out of its general assets. Provided, the Bank may establish
and/or continue a grantor trust as defined in Section 671 of the Code to provide
a source of funding for amounts deferred under the Plan.
               (b) Determination of Benefit Account. Each Participant’s Benefit
Account as of each Determination Date shall consist of the balance of the
Participant’s Benefit Account as of the immediately preceding Determination
Date, plus the amounts required to be credited to such account by the Bank
pursuant to Section 2.4(a) less the amount of all distributions, if any, made
from such Benefit Account since the immediately preceding Determination Date.
The Administrative Committee shall determine the Participant deferrals and
matching Bank contributions to the Participant’s Benefit Account(s) on the basis
of the Plan Year.
               (c) Statement of Benefit Account. The Administrative Committee
shall provide each Participant, a statement in such form as the Administrative
Committee deems desirable setting forth the balance to the credit of such
Participant in his or her Benefit Account(s) as of the Determination Date.
               (d) Vesting of Benefit Account. All Compensation deferred by a
Participant and the related matching Bank contributions to the Benefit
Account(s) shall be one hundred percent (100%) vested at all times.
          2.5 Payment of Benefits.
               (a) Schedule A Benefits Upon Termination of Service Prior to Age
45. The Schedule A Benefit Account balance shall be payable to the Participant,
or his or her Beneficiary, in a lump sum cash payment within ninety (90) days
from the date of Termination of Service if a Participant’s Termination of
Service occurs prior to age 45.
               (b) Schedule A Benefits Upon Termination of Service At Age 45 or
Older. The Participant may, at the time of deferral, elect to have the
Schedule A Stated Deferral Benefit Account payable to the Participant as
follows:
               (i) In the form of annual installments for a period of from two
(2) to twenty (20) years payable on January 31 of each year immediately
following

 



--------------------------------------------------------------------------------



 



Termination of Service, or as a deferred vested benefit with payments to begin
at a designated later calendar date; or
               (ii) In a lump sum cash payment within ninety (90) days from the
date of Termination of Service.
     A Participant may change the form of payment previously elected by filing a
request with the Administrative Committee at least twelve months prior to the
date of Termination of Service. Any request to change in the form of payment
will not take effect for twelve months following the date it is received by the
Administrative Committee and the first payment with respect to which this
election is made will be deferred for a period of five years from the date such
payment would otherwise have been made.
          (c) Schedule B Benefits. The Participant may, at the time of deferral,
elect to receive the Schedule B Stated Deferral as follows:
               (i) to have each annual Stated Deferral amount for that Plan
Year, plus any earnings thereon, paid in a lump sum on a specific calendar date.
The date of this payment must be, at a minimum, twelve (12) months after the end
of the Plan Year in which Schedule B amounts were deferred.
               (ii) to have the Stated Deferral amount for that Plan Year, plus
any earnings thereon, paid in annual installments for a period of from two
(2) to four (4) years commencing on a specific calendar date. The date of the
first payment must be, at a minimum, twelve (12) months after the end of the
Plan Year in which the Schedule B amounts were deferred.
     A Participant may postpone the payment of a Schedule B Stated Deferral to a
date that is later than the date originally specified on the deferral election
form if the payment date is at least five years later than originally scheduled
and the request to postpone is filed with the Administrative Committee at least
twelve months prior to the date the payment was originally scheduled to be made.
     In addition to election options (a) and (b), the Participant may also, at
the time of deferral, designate a contingent lump sum distribution option that
is effective only in the event the Participant’s employment is terminated, for
any reason, prior to the scheduled distribution date(s)

 



--------------------------------------------------------------------------------



 



selected in options (i) or (ii). If so designated on the applicable election
form, the Schedule B Stated Deferral Benefit Account balance for such Plan Year
will be payable to the Participant in a lump sum cash payment within ninety
(90) days from the date of Termination of Service.
               (d) Hardship Distribution. The Administrative Committee may, in
its sole discretion, upon finding that the Participant has suffered or is
suffering a Hardship, distribute to such Participant all or a portion of his or
her Benefit Account under the Plan. The amount distributed will be limited to
the amount the Administrative Committee determines is necessary to meet the
stated financial emergency and shall be drawn from the portion of the Benefit
Account attributable to Schedule B Stated Deferrals prior to other components of
the Benefit Account. Distributions pursuant to Hardship may include Benefit
Account earnings depending upon whether all or a portion of the Benefit Account
is required to satisfy the Hardship.
ARTICLE III
DIRECTOR DEFERRALS
          3.1 Eligibility and Participation.
               (a) Participation. The terms and provisions of Article III of
this Plan shall only apply to Directors participating in the Plan. Participation
in Article III of this Plan is limited to those Directors elected or appointed
as a Director of the Bank pursuant to the Federal Home Loan Bank Act, as
amended.
               (b) Enrollment Requirements. A Director shall enroll as a
Participant in the Plan by (a) entering into an Adoption Agreement with the
Bank, which shall specify the amount of deferral and the form and timing of
payment of his or her Benefit Account, and (b) by completing such other forms
and furnishing such other documents as the Bank may require.
               (c) Enrollment Time Period. The Adoption Agreement must be
executed within thirty (30) days of the date the Director first becomes eligible
during the Plan Year in which the Agreement is to be effective. The initial
election shall be effective with respect to fees earned after the election has
been filed. All subsequent elections must be filed by December 31 of the year
immediately prior to the Plan Year with respect to which the election applies.
               (d) Failure of Eligibility. A Participant shall cease to be
eligible to defer as a Participant at such time as his or her term of office on
the Board of Directors has expired.

 



--------------------------------------------------------------------------------



 



               (e) Election to Defer Irrevocable; Exceptions. Except as
otherwise provided herein, a Participant’s election to defer Director’s Fees
shall be irrevocable during the applicable Plan Year. If the Participant
receives a distribution due to Hardship under Section 3.3(b) of this Plan, the
Participant’s election to defer Compensation for that Plan Year will terminate
and no further deferrals will be permitted for the remainder of the Plan Year.
          3.2 Benefit Account. The Bank shall establish a Benefit Account on its
books for each Participant, and shall credit to each Participant’s Benefit
Account the following amounts at the times specified:
               (a) The amount of Director’s Fees that the Participant has
previously deferred or elects to defer pursuant to Section 2.2 of the Plan,
credited as of the date the Participant would otherwise have received the fee
compensation. The Bank shall deduct any amounts it is required to withhold under
state, federal or local law for taxes other than charges from the Participant’s
Director’s Fees.
               (b) As of the last day of each calendar quarter, an amount equal
to the earnings attributable to the Participant’s Benefit Account.
A Participant’s Benefit Account shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan. A Participant’s Benefit Account shall not constitute or be
treated as a trust fund of any kind. All benefits payable under this Plan shall
be paid as they become due and payable by the Bank out of its general assets.
Provided, the Bank may establish and/or continue a grantor trust as defined in
Section 671 of the Code to provide a source of funding for amounts deferred
under the Plan.
               (c) Determination of Benefit Account. Each Participant’s Benefit
Account as of each Determination Date shall consist of the balance of the
Participant’s Benefit Account as of the immediately preceding Determination
Date, plus the amounts required to be credited to such account by the Bank
pursuant to Section 3.2.
               (d) Statement of Account. The Bank shall provide each
Participant, a statement in such form as the Bank deems appropriate setting
forth the balance to the credit of such Participant in his or her Benefit
Account as of the Determination Date.

 



--------------------------------------------------------------------------------



 



               (e) Vesting of Benefit Account. All Director’s Fees deferred by a
Participant and the earnings credited to the Benefit Account shall be one
hundred percent (100%) vested at all times.
          3.3 Distribution of Benefit Account to Participant.
               (a) At the end of the Deferral Period, the distribution of
deferred amounts and accrued interest in the Benefit Account shall be made
payable to the Participant in either a lump sum cash payment, or in the form of
annual installments for a period of from two (2) to twenty (20) years commencing
on the date so designated by the Participant on the date of deferral.
     A Participant may change the form of payment previously elected by filing a
request with the Administrative Committee at least twelve months prior to the
date payment is otherwise scheduled to commence. Any request to change in the
form of payment will not take effect for twelve months following the date it is
received by the Administrative Committee and the first payment with respect to
which this election is made will be deferred for a period of five years from the
date such payment would otherwise have been made.
               (b) Hardship Distribution. The Administrative Committee may, in
its sole discretion, upon finding that the Participant has suffered or is
suffering a Hardship, distribute to such Participant all or a portion of his or
her Benefit Account under the Plan. The amount distributed will be limited to
the amount the Administrative Committee determines is necessary to meet the
stated financial emergency.
ARTICLE IV
ADMINISTRATION
          4.1 Administrative Committee. The Plan shall be administered by the
Administrative Committee in accordance with its terms and purposes and in
compliance with Section 409A of the Code. The Board shall appoint the
Administrative Committee, which shall consist of three (3) or more persons to
act on behalf of the Bank. Interpretation by the Administrative Committee shall
be final and binding upon a Participant. The Administrative Committee shall
select the Highly Compensated Employees eligible to participate in the Plan and

 



--------------------------------------------------------------------------------



 



shall be responsible for administration of the Plan in accordance with the terms
and provisions herein.
          4.2 Claims Procedure.
               (a) All claims shall be filed in writing by the Participant, his
or her Beneficiary or authorized representative of the claimant, by completing
such procedures as the Administrative Committee shall require. Such procedures
shall be reasonable and may include the completion of forms and the submission
of documents and additional information.
               (b) If a claim is denied, notice of denial shall be furnished by
the Administrative Committee to the claimant within ninety (90) days after
receipt of the claim by the Administrative Committee, unless special
circumstances require an extension of time for processing the claim, in which
event notification of the extension shall be provided to the Participant or
Beneficiary and the extension shall not exceed ninety (90) days.
               (c) The Administrative Committee shall provide adequate notice,
in writing, to any claimant whose claim has been denied, setting forth the
specific reasons for such denial, specific reference to pertinent Plan
provisions, a description of any additional material or information necessary
for the claimant to perfect his or her claim and any explanation of why such
material or information is necessary, all written in a manner calculated to be
understood by the claimant. Such notice shall include appropriate information as
to the steps to be taken if the claimant wishes to submit his or her claim for
review. The claimant or the claimant’s authorized representative must request
such review within the reasonable period of time prescribed by the
Administrative Committee. In no event shall such period of time be less than
sixty (60) days. A decision on review shall be made not later than sixty
(60) days after the Bank’s receipt of the request for review. If special
circumstances require further extension of time for processing, a decision shall
be rendered not later than one hundred twenty (120) days following the Bank’s
receipt of the request for review. If such an extension of time for review is
required, written notice of the extension shall be furnished to the claimant
prior to the commencement of the extension. The decision on review shall be
furnished to the claimant. Such decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent Plan
provisions on which the decision is based.

 



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
          5.1 Investment Election. The Participant shall make an initial
investment election as to which of the specific mutual funds listed on the FHLB
Dallas Fund Array he/she wishes to have the deferral contributions, and the
Bank’s matching contribution (if any) invested. This investment election shall
carry forward from one Plan Year to the next and remain in effect until such
time as changed by the Participant. If no investment election is received, a
Participant’s deferrals and any matching Bank contributions shall be invested in
the Plan’s designated default fund.
          5.2 Recipients of Payments: Designation of Beneficiary. All payments
to be made under this Plan by the Bank shall be made to the Participant, if
living. In the event of a Participant’s death prior to receipt of all benefit
payments, all subsequent payments to be made under the Plan shall be to the
Beneficiary or Beneficiaries of the Participant. Each Participant shall file
with the Bank a designation of Primary Beneficiary and Secondary Beneficiary to
whom the Participant’s interest under the Plan shall be paid in the event of
death. The initial designation of Beneficiary shall be made in the Participant’s
Adoption Agreement. Such designation may be changed by the Participant at any
time without the consent of any previously designated Beneficiary. In the
absence of an effective Beneficiary designation as to any portion of a
Participant’s interest under the Plan, such amount shall be paid to the
Participant’s personal representative, but if the Bank believes none has been
appointed within six months after the Participant’s death, the Bank may direct
that such amount shall not be paid until a personal representative has been
appointed or may direct that such amount be paid to the Participant’s surviving
spouse, or if there is none, to the Participant’s surviving children and issue
of deceased children by right of representation, or there be none, the
Participant’s surviving parents and if none, according to the laws of descent
and distribution of the State of Texas. In the event a benefit is payable to a
minor or person declared incompetent or a person incapable of handling the
disposition of his property, the Administrative Committee may pay such benefit
to the guardian, legal representative or person having the care or custody of
such minor, incompetent or person. The Administrative Committee may require
proof of incompetency, minority or guardianship as it may

 



--------------------------------------------------------------------------------



 



deem appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Bank from all liability with respect to such benefit.
          5.3 Bank Obligations and Source of Payments. All benefits payable
under this Plan shall be paid as they become due and payable by the Bank out of
its general assets and are subject to the claims of the Bank’s general
creditors. Nothing contained in this Plan shall be deemed to create a trust of
any kind for the benefit of the Participants or create any fiduciary
relationship between the Bank and the Participants or their Beneficiaries. To
the extent that any person acquires a right to receive benefits under this Plan,
such rights shall be no greater than the right of any unsecured general creditor
of the Bank.
          5.4 Employment Not Guaranteed by Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving a Participant the right to be
retained as a Highly Compensated Employee or as an employee of the Bank for any
period of time.
          5.5 Amendment and Termination. The Board may, at any time, amend or
terminate the Plan. Unless the Plan is terminated by the Board in a manner that
complies with Plan termination limitations of IRC Section 409A and regulations
promulgated thereunder, Plan termination shall be limited to ceasing prospective
deferrals, the Plan will continue in effect with respect to prior deferrals and
the Bank shall distribute to the Participant or a Participant’s Beneficiary, the
Participant’s Benefit Account in accordance with the terms of the Plan and the
distribution elections in effect on the date of Plan termination. A notice of
termination amendment shall be provided in writing to all Participants.
          5.6 Assignment of Benefits. No Participant or Beneficiary shall have
the right to assign, transfer, hypothecate, encumber, or anticipate his or her
interest in any benefits under this Plan, nor shall the benefits under this Plan
be subject to any legal process to levy upon or attach the benefits for payment
of any claim against the Participant or his or her Beneficiary. In the event of
an attempted assignment or transfer, the Bank shall have no further liability
hereunder.
          5.7 Disposition of Unclaimed Payments. Each Participant must file with
the Bank from time to time in writing his or her post office address and each
change of post office address. The communication, statement, or notice addressed
to a Participant at the last post office address filed with the Bank, or if no
address is filed with the Bank, then at the last post office address as shown on
the Bank’s records, will be binding upon Participant and his or her

 



--------------------------------------------------------------------------------



 



beneficiaries for all purposes of the Plan. The Bank shall not be required to
search for or locate a Participant or his or her Beneficiary.
          5.8 Taxes. The Bank shall deduct from all payments made hereunder all
applicable federal and state taxes required by law to be withheld from such
payments.
          5.9 Independence of Benefits. The benefits payable under this Plan
shall be independent of, and in addition to, any other benefits or compensation
whether by salary or however characterized.
          5.10 Governing Law. This plan is intended to constitute an unfunded
plan for a select group of management or highly compensated employees and rights
thereunder shall be governed by the laws of the State of Texas. The bank is a
governmental entity and this plan is not subject to the employee retirement
income security act of 1974, as amended.
          5.11 Form of Communication. Any election, application, claim, notice
or other communication required or permitted to be made by a Participant to the
Administrative Committee shall be made in writing and in such form as the
Administrative Committee shall prescribe. Such communication shall be effective
upon mailing, if sent by first class letter, postage pre-paid, and addressed to
the Bank’s offices as follows:
Attention: Deferred Compensation Administrative Committee
Federal Home Loan Bank of Dallas
8500 Freeport Parkway, Suite 600
Irving, Texas 75063-2547
          5.12 Severability. The invalidity of any portion of this Plan shall
not invalidate the remainder thereof, and said remainder shall continue in full
force and effect.
          5.13 Binding Agreement. The provisions of this Plan shall be binding
upon the Participants and the Bank and their respective successors, assigns,
heirs, executors, and beneficiaries.
          5.14 Construction. It is intended that this Plan complies with
Section 409A of the Internal Revenue Code; therefore, in the event a Plan
definition or provision is determined to be ambiguous, it shall be interpreted
so as to comply with Section 409A.

 



--------------------------------------------------------------------------------



 



     This Plan was approved by the Board of Directors on December 29, 2010 and
is effective January 1, 2011.

            Bank:

FEDERAL HOME LOAN BANK OF DALLAS
      By:   /s/ Timothy J. Heup         Timothy J. Heup, Senior Vice President 
   

          ATTEST:
      /s/ Brehan Chapman       Brehan Chapman, Vice President and Corporate
Secretary            

 